Citation Nr: 0212351	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-01 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a knee disability.  

2.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969, and from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for disabilities of the 
veteran's low back and left ankle.  Increased ratings for 
disabilities of the bilateral knees were also denied.  The 
veteran was so notified in March 1999.  In March 2000, he 
filed a Notice of Disagreement regarding these decisions, and 
a December 2000 Statement of the Case was issued to him 
regarding the issues of service connection for a low back 
disability, and increased ratings for service-connected 
disabilities of the bilateral knees.  In February 2001, he 
filed a VA Form 9, perfecting his appeal of these issues.  

The veteran had originally requested a personal hearing 
before a member of the Board.  However, he failed to report 
for his April 4, 2002, scheduled hearing, and subsequently 
withdrew his request for a videoconference hearing before a 
Board Member. 

In a November 2001 rating decision, the veteran was awarded 
service connection for residuals of a lumbar strain, with 
developing degenerative disc disease.  Because this award 
constitutes a full grant of the benefit sought on appeal, the 
Board need not consider the issue of service connection for a 
low back disability.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (holding that where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of down stream 
issues such as the level of compensation); see also, Barrera 
v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran's chondromalacia patella of the right knee is 
characterized by complaints of chronic pain with limitation 
of flexion to 80º, X-ray evidence of osteoarthropathy, and no 
instability or subluxation.

2.  The veteran's chondromalacia patella of the left knee is 
characterized by complaints of chronic pain of the knee.  
Objective evidence shows range of motion from 0 to 70º, and 
no instability or subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's chondromalacia patella of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5256-5263 (2001).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 ; 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5256-5263.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the RO's April 2001 
letter to the veteran notifying him of the VCAA and its 
provisions, the December 2000 statement of the case, and the 
December 2001 supplemental statement of the case, the veteran 
and his representative have been advised of the laws and 
regulations governing the claims on appeal, the evidence that 
he is responsible for supplying, the evidence that VA would 
attempt to obtain, and of the evidence needed to substantiate 
the claims.  

The veteran has reported private medical treatment from 
Coastal Orthopedics, and these private medical records have 
been obtained by the RO.  The veteran has also reported 
treatment at the Fayetteville, NC, VA medical center, and 
these records have also been obtained by the RO and 
associated with the claims folder.  

The veteran has not identified any additional evidence not 
already associated with the claims folder that is obtainable.  
He has also been afforded numerous comprehensive VA medical 
examinations in conjunction with his claims.  Hence, 
adjudication of the above-referenced issues is appropriate at 
this time, and the claims are ready to be considered on the 
merits.

Because he has been provided the required notices and 
adequate examinations, and all known records have been 
secured, further assistance would not be reasonably likely to 
assist the veteran in substantiating his claims.  38 U.S.C.A. 
§ 5103A(a)(2)



II. Increased rating - Right knee

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.10, 4.40, 4.45.  It is VA's intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The right knee chondromalacia is currently rated as 20 
percent disabling by analogy under 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5260.  That diagnostic code provides for a 20 
percent evaluation where knee flexion is limited to 30 
degrees.  A 30 percent evaluation is provided where flexion 
is limited to 15 degrees.  

The veteran has twice been examined by the VA, in May 2000 
and again in August 2001; his VA outpatient treatment 
records, as well as private records from Coastal Orthopedics, 
have also been requested and reviewed.  While the veteran's 
reports of chronic and persistent right knee pain, confirmed 
by VA outpatient treatment records, the medical evidence does 
not demonstrate that flexion is limited beyond 30 degrees.  

On the most recent VA examination the veteran could flex his 
right knee to 100 degrees.  Although there was pain there was 
no weakness, fatigue or lack of endurance.  The veteran has, 
at worst, flexion of the right knee limited to 80 degrees, 
based on the May 2000 VA examination.  Therefore a higher 
evaluation would not be warranted on the basis of the 
functional factors contained in 38 C.F.R. §§ 4.40, 4.45.  The 
current evaluation recognizes that the veteran has painful 
motion warranting more than the minimum compensable 
evaluation.  Therefore, the provisions of 38 C.F.R. § 4.59 do 
not provide a basis for an increased evaluation.

The recent examinations have shown that the veteran has no 
limitation of extension.  Thus a higher evaluation is not 
warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

The right knee disability in this case does not merit a 
separate evaluation under Diagnostic Code 5257.  On medical 
evaluation in May 2000, McMurray and drawer tests were 
negative for any signs of instability.  The veteran's gait 
was normal, without the need for a cane or other assistive 
device, and his weight bearing was "good."

Likewise, on reevaluation in August 2001, the veteran's right 
knee was without effusion, edema, weakness, tenderness, or 
abnormal movement.  McMurray and drawer tests were again 
within normal limits.  His weight bearing was good, although 
he walked with a limp.  The examiner specifically found that 
the veteran had no instability.  In the absence of 
instability or subluxation, the veteran does not meet the 
criteria for a separate evaluation under Diagnostic Code 
5257.  

The Board must also consider other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 20 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis or nor disunion or malunion of the tibia or 
fibula have been noted in the present case.  

The evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization during the 
pendency of this appeal, and is not shown by the evidence to 
present marked interference with employment.  

According to the August 2001 examination report, the veteran 
has missed no work due to his knee disabilities.  He has not 
otherwise alleged any marked interference with pursing this 
occupation solely due to his right knee disability.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.   

In conclusion, the preponderance of the evidence is against 
an increased rating in excess of 20 percent for the veteran's 
chondromalacia patella of the right knee.  

III. Increased rating-Left knee

The veteran's right knee disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

The criteria for evaluating knee disabilities, and the 
available evidence have been noted above.  

The most recent VA examination showed that the veteran could 
flex his knee to 95 degrees.  The VA examination in May 200 
showed that he had flexion to 70 degrees.  Neither of these 
ranges of motion meet the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5260.  

On both examinations the veteran had full extension.  He 
would, therefore, not meet the criteria for an increased 
rating under Diagnostic Code 5261.  

On neither examination did the veteran have weakness, fatigue 
or lack of endurance.  His complaints of pain were found to 
be "subjective" on the May 2000 examination.  There have 
not been reports of objective manifestations of pain.  
Accordingly, a higher rating could not be provided on the 
basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.

On the most recent examination the veteran reported that his 
left knee swelled and gave way on occasion.  On examination 
in August 2001, he wore a brace on his left knee.  Private 
medical treatment records reveal complaints of persistent 
left knee pain, and occasional giving way of the joint.  
However, the VA examinations have shown no instability, and 
McMurray and drawer signs have been negative.  This record 
does not show slight instability or lateral subluxation.  In 
the absence of such a showing, a separate evaluation cannot 
be provided under Diagnostic Code 5257.

In addition to Diagnostic Code 5257, other potentially 
applicable Diagnostic Codes must be considered.  Diagnostic 
Codes 5256, for ankylosis of the knee, and 5262, for 
impairment of the tibia and fibula, offer ratings for the 
knee in excess of 10 percent, the medical record does not 
reveal that the veteran has these disabilities.  Neither 
ankylosis or nor disunion or malunion of the tibia or fibula 
have been noted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no extended periods of hospitalization during the 
pendency of this appeal, and is not shown by the evidence to 
present marked interference with employment, in and of 
itself.  According to the August 2001 examination report, the 
veteran has missed no work due to his left knee disability.  
He has not otherwise alleged any marked interference with 
pursing this occupation solely due to his left knee 
disability.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.   

The preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's chondromalacia patella 
of the left knee.  


ORDER

A disability rating in excess of 20 percent for the veteran's 
chondromalacia patella of the right knee is denied.  

A disability rating in excess of 10 percent for the veteran's 
chondromalacia patella of the left knee is denied.  


REMAND

In the RO's January 1999 rating decision, service connection 
for a left ankle disability, claimed as secondary to a 
service-connected right knee disability, was denied.  In his 
subsequent Notice of Disagreement, the veteran repeated his 
assertions that his left ankle disability is due to or the 
result of his right knee disability.  However, the December 
2000 Statement of the Case did not include the issue of 
entitlement to service connection for a left ankle 
disability; remand of this issue is therefore required, in 
order to afford the veteran a Statement of the Case on this 
issue, and allow him to perfect his appeal if he so wishes.  
38 U.S.C.A. § 7105 (West 1991); see Manlincon v. West, 12 
Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process) see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).  

Accordingly, this issue is remanded for the following 
additional development:  

The RO must issue a statement of the case 
on the issue of entitlement to service 
connection for a left ankle disability.  
The veteran should also be advised of the 
time period in which to properly perfect 
his appeal.  This issue should be 
returned to the Board only if it is 
perfected on appeal.  

The purpose of this remand is to comply with due process 
requirements.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



